Citation Nr: 1727930	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  16-54 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of VA dependency and indemnity compensation (DIC), death pension benefits, and accrued benefits.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to May 1946.  He died on May [REDACTED], 1990.  The Appellant has claimed that she is entitled to death benefits as the Veteran's surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2015 administrative decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran and the Appellant were married in June 1947 and divorced in February 1978.

2.  The Veteran subsequently married D.J.K. in October 1980 and was married to D.J.K. at the time of his death in May 1990.

3.  At the time of his death, the Veteran was not legally married to the Appellant, and the preponderance of the evidence is against a finding that a valid marriage existed between the Veteran and the Appellant at that time.






CONCLUSION OF LAW

The criteria for recognition as a surviving spouse for VA DIC purposes, death pension benefits, and accrued benefits purposes have not been met.  38 U.S.C.A. §§ 101, 103 (West 2014); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.53 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Appellant's claim. 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Appellant claims entitlement to recognition as the Veteran's surviving spouse for the purpose of receiving death benefits.  Death benefits are a payments made by VA to a surviving spouse because of a service-connected death occurring after December 31, 1956.  38 U.S.C.A. § 101 (14); 38 C.F.R. § 3.5 (a)(1).

Under VA law, "spouse" is defined as "a person of the opposite sex whose marriage to the veteran meets the requirements of [38 C.F.R.] § 3.1(j)" under 38 C.F.R. § 3.50 (a).  "Marriage" is defined as a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued.  38 U.S.C.A. § 103 (c); 38 C.F.R. § 3.1 (j).  A valid marriage may be established by various types of documentary evidence together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage, provided that such facts, if they were to be corroborated by the evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205 (a).

A "surviving spouse" is currently defined in the regulation as a member of the opposite sex who was the spouse of the Veteran at the time of the Veteran's death and who (1) lived with the Veteran continuously since the time of the parties' marriage to the date of the Veteran's death, unless there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse, and (2) except as provided in 38 C.F.R. § 3.55 (pertaining to certain terminations of subsequent marriages), has not remarried and has not held him or herself out to the public as the spouse of a member of the opposite sex with whom he or she was then cohabiting.  38 C.F.R. § 3.50 (b).

After a full review of the record, the Board concludes that a preponderance of the evidence is against a finding of recognition of the Appellant as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.  Although the Appellant did marry the Veteran in June 1947, the record reflects that their marriage was terminated more than a decade prior to the Veteran's death in February 1978. 

In October 1980, the Veteran married D.J.K. (now D.J.L.), the woman to whom he was married when he died on May [REDACTED], 1990. 

The Appellant has not argued, and there is no evidence to suggest, that the Veteran's divorce and subsequent remarriage were not legally valid.  Rather it appears that the Appellant believes she is entitled to VA death benefits based on her approximately thirty years of marriage to him, even though that marriage had been terminated prior to his death, stating that "federal law (in real time) was that a marriage of 15 years and 1 day qualified you to receive all benefits due the veteran."  However, the Appellant never cites to the section of the United States Code where this "law" can be found and as the Board has noted above, to receive VA death benefits as a "surviving spouse" under VA regulations, an individual must have been married to the Veteran at the time of his death.  38 C.F.R. § 3.50 (b).  While the Appellant may be entitled to benefits from the Social Security Administration based on her marriage to the Veteran, either under the laws governing disbursement of such benefits or under the terms of a property settlement agreed to by the Appellant and the Veteran at the time of their divorce, under VA regulations, the Appellant is not entitled to death benefits based on her marriage to the Veteran, regardless of the length of that marriage, since she was not married to him at the time of his death and he was married to someone else.  

The evidence of record shows that the marriage between the Appellant and the Veteran was legally terminated in 1978, more than a decade prior to the Veteran's death.  Because the Veteran and the Appellant were divorced, the Appellant was not a spouse of the Veteran at the time of the Veteran's death.  Accordingly, she does not meet the criteria to be recognized as a surviving spouse for purposes of entitlement to DIC, death pension, or accrued benefits.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016).

The Board has given consideration to VA's statutory duties to notify and assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Although VA has statutory and regulatory duties to notify and assist, those provisions are not applicable where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The Board finds that such is the case here.  Application of pertinent provisions of the law and regulations will determine the outcome.  Because no additional evidentiary development would change the outcome of the claim, no additional notice or assistance on the part of VA is necessary.  See also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129, 132 (2002).

The Board has considered the Appellant's claim and decided entitlement based on the evidence.  She has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to her claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Recognition of the appellant as the surviving spouse of the Veteran for VA DIC purposes, death pension benefits, and accrued benefits is denied.



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


